GEORGE W. DRAPER III, Judge.
I respectfully dissent from the principal opinion in two respects. First, I question the extent to which this Court’s holdings in R.L. and F.R. are valid after the issuance of this opinion. Second, while it may be codified in the criminal code, that is not determinative where, as here, section 566.150’s primary effect is regulatory. Therefore, I disagree that section 566.150 is a criminal law. Just as the United States Supreme Court held that sexual predator laws are primarily civil in nature, even though they require incarceration of those subject to their terms, so too I believe section 566.150 should be construed as a civil law and subject to retrospective, rather than ex post facto, examination under article I, section 13. Upon application of the retrospective analysis set forth in R.L. and F.R., I would find section 566.150 is a law retrospective in its operation as applied to Wade, Peterson, and Carey. Accordingly, I would reverse the circuit court’s judgment with respect to Wade and affirm the circuit courts’ judgments with respect to Peterson and Carey.
Validity of R.L. and F.R.
The principal opinion states that Bethu-rum has not been overruled sub silentio by this Court’s later decisions in R.L. and F.R. I agree with this determination. However, the principal opinion goes on to state that this Court presumed, without consideration, that the regulatory sex offender laws invalidated in R.L. and F.R. were civil in nature and that the issue was not briefed or argued to suggest a contrary analysis.
*443A superficial look at this Court’s opinions in R.L. and F.R. might make it appear to some that this Court incorrectly analyzed the statutes at issue in R.L. and F.R. by treating them as civil and applying a retrospective analysis to statutes that, like the statutes at issue in the instant cases, were nominally labeled as sex offenses and carried criminal penalties rather than being statutes promulgated and enforced under the auspices of Missouri’s sex offender registration law. This conclusion only results if one incorrectly presumes that only the laws requiring registration of sex offenders, and not laws otherwise intended to regulate their conduct, are civil. Such a narrow understanding of what constitutes a civil law is in error. Although R.L. did not address the lower court’s ex post facto ruling, this Court stated it was “unnecessary to address the court’s alternative findings” because the circuit court’s retrospective analysis was proper. R.L., 245 S.W.3d. at 238 n. 1. This demonstrates that the Court found the statute’s effect to be civil rather than criminal, and therefore, affirmatively analyzed it as a retrospective, regulatory law. Likewise, this Court did not address the ex post facto or vagueness claims that were raised in the briefs on appeal in F.R. but analyzed the laws as regulatory in nature just as it had laws requiring registration. F.R., 301 S.W.3d at 61 n. 9.
In other words, while the principal opinion relies heavily on the fact that the distinct and finely drawn argument of whether the retrospective clause of article I, section 13 applies to criminal laws presented here was not developed in R.L. or F.R., this Court had an opportunity to resolve the issue in R.L. and F.R. because these arguments were presented in the alternative. Perhaps, instead of reading R.L. and F.R. to conclude this Court assumed, without due consideration, that the laws at issue were civil, as the principal opinion surmises, it is equally reasonable to find this Court carefully considered the alternative ex post facto challenges raised and found the retrospective analysis was proper and dispositive of the issue on appeal.
The principal opinion goes on to state that, to the extent that R.L. and F.R. conflict with this Court’s recent holding in Honeycutt due to their failure to perform any analysis to determine whether the statute being challenged was a criminal law, they no longer should be followed. It appears, therefore, that R.L. and F.R. have been overruled in part for failure to apply the Smith factors to determine whether a statute is criminal or civil, but the ultimate holdings in those cases remain valid. I agree the clearer and more precise analysis of this issue should include the application of the Smith factors at the outset. However, the principal opinion’s conclusion that R.L. and F.R. still have validity in light of today’s holding is perplexing and incongruous, especially when one considers that in the principal opinion’s view, this Court failed to engage in the proper analysis, and if it were to apply the Smith factors, R.L. and F.R. ostensibly reached the wrong result given that the statutes at issue in those cases are substantially similar to section 566.150. This flawed reasoning leaves one wondering why the principal opinion failed to overrule both opinions in their entirety rather than permit them to stand as anomalies with questionable precedential value.
Section 566.150 is a Civil Law
The principal opinion holds that section 566.150 is a criminal law after applying the Smith factors, as articulated in this Court’s holding in R.W. I disagree. I believe this regulatory statute is part of the unique statutory scheme that has its genesis in the sex offender registrations statutes, which this Court has determined to *444be, and which clearly are, civil in nature. The legislature exercised its police power to protect children from violence at the hands of sex offenders when enacting the sex offender registration statute and attendant statutes regulating the conduct of sex offenders who are required to register. R.W. recognized, “When a statute is ‘an incident of the State’s power to protect the health and safety of its citizens,’ it will be considered as ‘evidencing an intent to exercise that regulatory power, and not a purpose to add to the punishment.’ ” R.W., 168 S.W.3d at 69 (quoting Smith, 538 U.S. at 93-94, 123 S.Ct. 1140).
RW.’s approach is proper under this Court’s jurisprudence, which requires the Court to look at a law’s substantive effect rather than its nominal label. Here, while the laws are included with other criminal laws and provide criminal sanctions if they are violated, an examination of this Court’s precedent addressing sex offender registration laws and the laws that regulate the registrants’ conduct persuade me that section 566.150 is a civil law. In Smith, the United States Supreme Court upheld the Alaska sex offender registration statutes, commonly referred to as “Megan’s Law,” in the face of a challenge that they violated the ex post facto ban in the United States Constitution. Smith, 538 U.S. at 105-06, 123 S.Ct. 1140. The Court applied a number of factors to determine whether Alaska’s legislature intended for the registration statute to impose punishment or enact a regulatory scheme that was civil and nonpunitive in nature. Id. at 92-105, 123 S.Ct. 1140. In a close decision, the Court ultimately held the Alaskan registration statutes were nonpunitive and their retroactive application did not violate the ex post facto clause, even though the failure to comply with the registration requirements imposed a criminal penalty. Id. at 105-06, 123 S.Ct. 1140.
In R.W., this Court applied the Smith factors to a challenge raised by a convicted sex offender who filed a declaratory judgment action and injunctive relief to prevent enforcement of Missouri’s Megan’s Law. R.W., 168 S.W.3d at 67. The offender made several arguments, including that the retrospective application of the statutes violated the constitutional ban against the enactment of ex post facto laws. Id. Although this Court found the registration statutes contained both punitive and regulatory attributes when applying the Smith factors, a weighing of the factors led to the conclusion that the thrust of the registration and notification requirements were civil and regulatory in nature. Id. at 70.
This Court reaffirmed R.W.’s rejection of the ex post facto challenge to the registration and notification requirements in Phillips “because Missouri’s ex post facto clause applies only to criminal laws,” while R.W. found the statutes were civil and regulatory in nature. Phillips, 194 S.W.3d at 842. The sex offenders who brought suit in Phillips raised several other challenges to the registration statutes, including whether the statutes were retrospective in their operation as to persons convicted or pleading guilty prior to its passage. Id. at 850. Phillips clarified that while R.W. stated the registration statutes operated retrospectively in that case, the statement was dicta because the question of whether the statutes were barred was not briefed and was not the foundation of the Court’s holding in R.W. Id. This Court ultimately held that the statutes requiring registration as a sex offender for an offense that occurred prior to the statutes’ effective date were invalid retrospective laws in violation of article I, section 13. Id. at 852. The Court found the registration requirements look solely at the offenders’ past conduct and use that conduct to require the offenders to fulfill a new obligation and impose a new duty to *445register and maintain their registration. Id.
In R.L., this Court held section 566.147, which imposed residency restrictions on a registered sex offender who committed sex offenses before the statute’s effective date, violated the constitutional prohibition against the enactment of retrospective laws. R.L., 245 S.W.3d at 237-38. In order to violate section 566.147, one must have pleaded guilty or nolo contendere to, been convicted of, or found guilty of several enumerated sex offenses. While section 566.147 did not refer explicitly to the offender’s registration status or the registration list directly, all of the enumerated sex offenses contained therein required compliance with Missouri’s sex offender registration law. Compare section 566.147.1(1) and section 589.400.1(1) and (2). Therefore, one who has been convicted of any of the aforementioned enumerated sex offenses must register as a sex offender upon adjudication pursuant to section 589.400. R.L. relied heavily on the reasoning in Phillips that the statute constituted an invalid retrospective law in violation of article I, section 13. Id.
Similarly, in F.R., this Court invalidated section 566.147, which imposed a school residency requirement prohibiting a registered sex offender from residing within 1,000 feet of any school or child-care facility, and section 589.426, which prohibited a convicted and registered sex offender from going outdoors, turning on outdoor lights, and handing out candy on Halloween, because they violated the constitutional prohibition against the enactment of retrospective laws. F.R., 301 S.W.3d at 66. Just as in R.L., section 566.147 contained enumerated sex offenses as part of its enactment. The other statute at issue in F.R., section 589.426, is codified with Missouri’s sexual offender registration laws and explicitly prohibits “any person required to register as a sexual offender under section 589.400 to 589.425” from engaging in certain Halloween activities. (Emphasis added). This Court followed the same line of reasoning in Phillips and R.L., stating, “These two cases are simple cases that can be resolved by applying article I, section 13 in the same way as it was applied in Doe v. Phillips and R.L.” Id. at 61.
Contrary to the principal opinion’s suggestion otherwise, the fact that the laws at issue here are codified in the portion of the statutes governing criminal rather than civil laws does not call for a different result. The United States Supreme Court itself has so recognized in cases such as United States v. One Assortment of 89 Firearms, 465 U.S. 354, 365-66, 104 S.Ct. 1099, 79 L.Ed.2d 361 (U.S.1984), which stated, “Congress may impose both a criminal and a civil sanction in respect to the same act or omission,” and thus, the fact that an act resulted in criminal sanctions if violated was not dispositive where it had even broader regulatory effects. Id. “What overlap there is between the two sanctions is not sufficient to persuade us that the forfeiture proceeding may not legitimately be viewed as civil in nature.” 1
*446Even Missouri’s sexually violent predator laws have been found to be civil in nature. Elliott v. State, 215 S.W.3d 88, 93 (Mo. banc 2007). In Holtcamp v. State, 259 S.W.3d 537 (Mo. banc 2008), this Court described the purpose of the statutes governing sexually violent predators as follows:
The sexually violent predator law does not impose punishment, but rather is rehabilitative. The sexually violent predators’ confinement is for the purpose of holding the person until his mental abnormality no longer causes him to be a threat to others, and he is permitted to be released on a showing that he is no longer dangerous. The law seeks, above all else, the protection of society against a particularly noxious threat: sexually violent predators.
Holtcamp, 259 S.W.3d at 540 (internal citations omitted). The United States Supreme Court and Missouri precedent have recognized repeatedly the validity of the civil confinement of sexually violent predators who have restrictions imposed on them as a “legitimate nonpunitive governmental objective....” Kansas v. Hendricks, 521 U.S. 346, 361, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997).
Other examples of cases in which laws were found to be and were treated as civil even though their violation carries criminal penalties include United Pharmacol Co. of Missouri, Inc. v. Missouri Bd. of Pharmacy, 208 S.W.3d 907 (Mo. banc 2006). This Court applied the rule of lenity, which traditionally applies only to criminal statutes, when determining whether certain pharmacy regulations applied, finding, “The rule, however, is applicable where violation of a civil statute has penal consequences.” Id. at 913.
In support, United Pharmacol cited J.S. v. Beaird, 28 S.W.3d 875, 877 (Mo. banc 2000), which like the instant case involved registration requirements. This Court held that the rule of lenity would apply because, “While the requirement of registration is not necessarily punitive, sections 589.400 to 589.425 penalize a failure to register as a class A misdemeanor and subsequent offenses as a class D felony.” Id. at 877. See also, City of Kansas City v. Tyson, 169 S.W.3d 927, 928 (Mo.App. W.D.2005) (holding that “Although this is a civil action involving violation of a municipal ordinance [requiring a conditional use permit], it was quasi-criminal;” hence, the city bore the burden to prove an ordinance violation beyond a reasonable doubt).
Similarly, here, all of these statutes, including section 566.150, are designed to protect the public from harm and derive from offenders having been required to register, which has been deemed nonpuni-tive and civil in nature. Smith made it clear that although violations of these statutes may be labeled as criminal and carry criminal penalties, there are also rational connections to regulatory and non-punitive purposes, such as protecting the public from harm. Smith, 538 U.S. at 93, 123 S.Ct. 1140.2 Even the dissent in F.R. rec*447ognized the legislature’s valid exercise of police power to protect public safety and welfare, particularly the safety of children, in order to eliminate the close proximity between children and sex offenders, whether it be restricting residence near a school or daycare facility or preventing offenders from luring children on Halloween with candy. See F.R., 301 S.W.3d at 67 (Russell, J., dissenting).
Section 566.150 contains identical language regarding enumerated sex offenses as the statute in R.L. and F.R. While it is true this statute does not require an offender to register, as noted by the principal opinion, section 566.150 only captures and burdens those individuals required to comply with Missouri sex offender registration laws in that all of the enumerated sex offenses contained in this statute require an offender to register. Thus, when applying this Court’s most recent precedent addressing statutes that regulate sex offender conduct, I would find section 566.150 is a civil law and subject to retrospective examination under article I, section 13.
I would further hold that section 566.150 is a law retrospective in its operation as applied to Wade, Peterson, and Carey. A law is retrospective in its operation if it takes away or impairs vested or substantial rights acquired under existing laws or imposes new obligations, duties, or disabilities with respect to past transactions. Hess v. Chase Manhattan Bank, USA, N.A., 220 S.W.3d 758, 769 (Mo. banc 2007). Here, section 566.150 clearly imposes a new obligation and duty on sex offenders to locate public parks and public swimming pools within the communities in which they reside, visit or pass through in Missouri. Moreover, an offender is tasked with additionally determining whether any business or other public place he or she wishes to patronize or residence he or she wishes to visit is within 500 feet of a public park with, a playground or swimming pool to avoid violating the statute. Effectively, an offender is restricted from residing within 500 feet of a public park with a playground or swimming pool. The restrictions set forth in section 566.150 are remarkably similar to the restrictions this Court found unconstitutionally retrospective in F.R. Wade,' Peterson, and Carey cannot avoid criminal liability by merely refraining from activities prohibited by the statute. Rather, they must perform some affirmative duty to first seek out, then avoid, and arguably monitor their location with respect to these restricted areas solely due to their prior convictions. This is in contrast to the offender in Honeycutt, who could avoid criminal liability under section 571.070 simply by refraining from the activities prohibited under the statute; specifically, not possessing a firearm.3 Moreover, this conduct is broader than the conduct that results in a criminal conviction, and indeed must be undertaken in advance so as to avoid the conduct for which criminal sanctions are imposed. As *448such, I would find this statute unconstitutionally retrospective with respect to these three men only. I would not seek to invalidate the statute as a whole given its applicability to any number of sex offenders who have been required to register beyond the statute’s effective date.
Conclusion
I believe section 566.150 should be construed as a civil law and subject to retrospective, rather than ex post facto, examination under article I, section 13. Upon application of the retrospective analysis set forth in R.L. and F.R., I would find section 566.150 is a law retrospective in its operation as applied to Wade, Peterson, and Carey. Thus, I would reverse the circuit court’s judgment with respect to Wade and affirm the circuit courts’ judgments with respect to Peterson and Carey.

. Similarly, although unpublished, in State v. Jones, the court noted that even though Ohio codified its sex offender registration laws as criminal, the court found them to be inherently civil in nature because they bore the attributes of a civil rather than criminal sanction. State v. Jones, 97 CA 42, 1998 WL 267914 (Ohio Ct.App. May 6, 1998) aff’d, 1998-Ohio-590, 84 Ohio St.3d 44, 701 N.E.2d 982 (1998). Other states, too, have found their laws limiting a sex offender’s residence or employment to be civil, even if codified with criminal procedural laws. See e.g., McAteer v. Riley, 2:07-CV-692-WKW, 2008 WL 898932 (M.D.Ala. Mar. 31, 2008) ("Here, ACNA is codified in title 15, which contains criminal procedure law_[T]his title contains provisions regarding criminal administration, *446which are not punitive. The codification of ACNA in the title on criminal procedure does not establish a punitive purpose. Because ACNA is a civil law, the court’s analysis moves to whether ACNA is punitive in effect.”).


. Smith stated, "A sex offender who fails to comply with the reporting requirement may be subjected to a criminal prosecution for that failure, but any prosecution is a proceeding separate from the individual's original offense. Whether other constitutional objections can be raised to a mandatory reporting requirement, and how those questions might be resolved, are concerns beyond the scope of this opinion. It suffices to say the registration requirements make a valid regulatory program effective and do not impose punitive restraints....” Id. at 102, 123 S.Ct. 1140.


. The principal opinion states in footnote 11 that these two statutes are “nearly identical to one another" and that it was not asserted in Honeycutt that section 571.070 was a civil law. These two statutes are only identical to the extent the legislature has drafted them in the same format as other criminal statutes. This means very little in the analysis, given that Missouri's Megan's Law, which is clearly civil, was drafted structurally by the legislature in the same manner. When examining their substance and regulatory effect, it is akin to comparing apples to oranges. As such, there was no need for any member of this Court to make the assertion that the statute in Honeycutt was a civil law. In Ho-neycutt, there was no dispute section 571.070 was anything other than a criminal law, but rather, the issue was whether the retrospective analysis applied to both civil and criminal laws.